The opinion of the court was delivered by
Collamer, J.
The record of a judicial proceeding is, as to all the parties thereto, conclusive of the facts therein al*597leged. This has been too long and uniformly holden to require either discussion or authority. This recognizance, taken and certified by a judge of the county court, states that the defendant personally appeared and entered into the recognizance. This is conclusive of that fact as against the defendant.
It is said, dangerous consequences may follow the application. of this rule. That may be possible, but still more dangerous consequences must follow the overturning and disregarding of this rule, even if we were at liberty to so disregard it. It would permit all the recognizances, taken in this and in the county court, and by the judges thereof, such as recognizances for reviews, for the appearance of criminals, sheriff’s bail, and even judgments themselves, to be contradicted and set aside by parol. It is no more to be supposed that county judges will certify falsely than that courts will make false records. Possibly, in relation to recognizances in writs which may be signed in blank, provision against danger should be made. But the present was a judicial writ, and could not have been issued in blank. The plaintiff in this suit was the defendant in that. He would not have been permitted to allege that, in fact and truth, no recognizance for his security had been taken. The record would have been conclusive upon him. The law enforced it on him as his security, and that law must not now betray him.
Judgment affirmed.